DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding the previous 35 USC 112(f) claim interpretation, the previous 35 USC 112(f) claim interpretation is withdrawn in light of the present claim amendments.
Regarding the previous 35 USC 112(b) rejections, the previous 35 USC 112(b) rejections regarding claims 1, 12, and 20 are maintained and the remaining previous 35 USC 112(b) rejections are withdrawn in light of the present claim amendments. Claims 1 and 20 recite the limitation(s) “a second support status which has an automated degree higher than that of the first support status or has a task required to be done by a vehicle occupant in the subject vehicle, less than a task required to be done by the vehicle occupant at the first support status” and “a second support status which has an automated degree higher than that of the first support status or has a task required to be done by a vehicle occupant less than that of the first support status”; however, it is unclear how a task can be less than the task. Applicant’s specification [0050] appears to recite “first driving status is, for example,…driver carries out a task of taking the steering wheel…second driving status…does not require that the driver carries out a task of taking the steering wheel…”, but it is not clear that not requiring that the driver carries out a task could be considered a task less than the task as the task is not required to be carried out during the second driving status.  Claim 12 appears to recite “wherein, if the lane in which the subject vehicle M is traveling leads to the specific area in which the number of lanes is increased or decreased, the processor is further configured to shift the second support status to the first support status”; however, this limitation appears to be a similar limitation previously recited in claim 8 “if a lane in which the subject vehicle is traveling leads to the specific area in which the number of lanes is increased or decreased, the processor is further configured to shift from the second support status to the first support status”. The metes and bounds required of the claim 12 limitation are unclear in light of the previously recited similar limitation in claim 8.
Regarding the previous 35 USC 112(d) rejection, the previous 35 USC 112(d) rejection is withdrawn in light of the present claim amendments.
In regards to the previous prior art rejection, Applicant’s argue that “claim 20, as amended, also recites features from claim 13 and is consequently also considered to be in a form indicated in the Office Action as allowable”.  Examiner respectfully disagrees. Claim 20, as amended, does not appear to include features from claim 13. Further, there are no other separate arguments regarding independent claim 20.  Accordingly, the previous prior art rejection is maintained. 

Claim Objections
Claim(s) 1, 20 is/are objected to because of the following informalities:  “at least one of a first support status”  and “at, at least one of a first support status” could be better understood as “in at least one of a first support status”.  Appropriate correction is required.
Claim(s) 1, 20 is/are objected to because of the following informalities:  “make the subject vehicle operate at least one of a first support status” would be better understood as “operate the subject vehicle in at least one of a first support status”.  Appropriate correction is required.
Claim(s) 20 is/are objected to because of the following informalities:  “configured to recognize…; specify…; provide…” would be better understood as positively recited steps comprised in the method similar to “recognizing…; specifying…; controlling…”.  Appropriate correction is required.
Claim(s) 20 is/are objected to because of the following informalities:  “determining a condition of shifting from the second support status to the third support status” appears to be a typographical error and would be better understood recited as “determining a condition of shifting from the first support status to the second support status” similar to independent claim 1.  There does not appear to be sufficient antecedent basis for “the third support status”. Further, Applicant’s specification [0031] appears to recite “a first driving status (which may also be referred to as a "first support status"); a second driving status (which may also be referred to as the "first support status"); and a third driving status (which may also be referred to as a "second support status")”.  Appropriate correction is required.
Claim(s) 20 is/are objected to because of the following informalities:  “if the subject vehicle enters” would be better understood as “when the subject vehicle enters”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-12, 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 20 recite the limitation(s) “a second support status which has an automated degree higher than that of the first support status or has a task required to be done by a vehicle occupant in the subject vehicle, less than a task required to be done by the vehicle occupant at the first support status” and “a second support status which has an automated degree higher than that of the first support status or has a task required to be done by a vehicle occupant less than that of the first support status”; however, it is unclear how a task can be less than the task; further, it is unclear how a task can be less than the same task. Applicant’s specification [0050] appears to recite “first driving status is, for example,…driver carries out a task of taking the steering wheel…second driving status…does not require that the driver carries out a task of taking the steering wheel…”, but it is not clear that not requiring that the driver carries out a task could be considered a task less than the task as, for example, the task is not required to be carried out during the second driving status.
Claim(s) 12 recites the limitation “wherein, if the lane in which the subject vehicle M is traveling leads to the specific area in which the number of lanes is increased or decreased, the processor is further configured to shift the second support status to the first support status” which appears to be a repeated limitation claim 8 from which claim 12 depends. It is unclear how the limitations from claim 12 further limit as claim 8 previously recited “wherein, if the lane in which the subject vehicle M is traveling leads to the specific area in which the number of lanes is increased or decreased, the driving control part shifts the support status of the subject vehicle from the second support status to the first support status”.  The metes and bounds required of the claim are unclear.  
Claim 20 recites the limitation “the recognized result”.  There is insufficient antecedent basis for the limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20170010612 (“Asakura”).

As per claim(s) 20, Asakura discloses a vehicle control method in a vehicle controller, the vehicle controller including a processor configured to recognize a surrounding state of a subject vehicle which travels in a lane on a road, specify a specific area in the lane in which the subject vehicle travels, and provide control on the subject vehicle with respect to a vehicle traveling ahead thereof based on the recognized result, the vehicle control method comprising the steps of: 
making the subject vehicle operate at, at least one of a first support status, and a second support status which has an automated degree higher than that of the first support status or has a task required to be done by a vehicle occupant less than that of the first support status (see at least abstract, [0013]-[0015]: capturing unit 40 that captures the surroundings of the vehicle; executed by a computer, of: identifying an operation state of a traffic signal existing on a route up to a destination; setting an automated drive mode section on the route based on the identified operation state of the traffic signal, the automated drive mode section being a section where an automated drive mode of controlling acceleration, deceleration, or steering is permitted during travelling of a vehicle; and controlling the traveling of the vehicle in the automated drive mode in the automated drive mode section, [0040]-[0045]: equipped with apparatuses such as finders 20-1 to 20-7, radars 30-1 to 30-6, and a camera 40, a navigation device 50, and the vehicle controller 100, [0061]: setting unit 106 sets a manual drive mode section in which the manual drive mode is executed and an automated drive mode section in which either the manual drive mode or the automated drive mode may be executed, in a section of the route leading to the destination based on an operation state of the traffic signal SIG indicated by traffic signal operation information acquired from the external device 300 or an operation state of the traffic signal SIG estimated by the external situation recognition unit 104. In the first embodiment, the automated drive mode section is a section in which the automated drive mode is executed unless otherwise operated by the user such as a driver, [0062]: external situation recognition unit 104 recognizes, for example, that the traffic signal SIGa is in operation and the traffic signal SIGb is not in operation, [0073]: control switching unit 110 switches the control mode of the vehicle M by the travel control unit 112 from the automated drive mode to the manual drive mode or from the manual drive mode to the automated drive mode based on the action plan 138 generated by the action plan generation unit 108, [0082], claim 1, claim 7); and 
determining a condition of shifting from the second support status to the third support status such that there is at least a vehicle traveling ahead of the subject vehicle in a same lane in which the subject vehicle is traveling and, (see at least abstract, [0073]: control switching unit 110 switches the control mode of the vehicle M by the travel control unit 112 from the automated drive mode to the manual drive mode or from the manual drive mode to the automated drive mode based on the action plan 138 generated by the action plan generation unit 108) such that there is at least a vehicle traveling ahead of the subject vehicle in the same lane in which the subject vehicle is traveling, the vehicle traveling ahead of the subject vehicle being recognized by the surrounding area recognition unit (see at least abstract, [0013]: vehicle detection unit (20, 30, 40) that detects a preceding forward vehicle traveling in front of the host vehicle, and the identification unit identifies a state of the preceding vehicle including a stopped state or a deceleration state based on a detection result of the detection unit, and if identifying the stopped state or deceleration state of the preceding vehicle within a predetermined distance before a traffic signal existing on the route, estimates that the traffic signal at a starting point of the predetermined distance is in operation); and, 
when the subject vehicle enters the specific area, if the subject vehicle enters the specific area at the first support status, allowing the subject vehicle to keep a support status thereof at the first support status (see at least abstract, [0073]: when the vehicle M travels in a section set as the manual drive mode section, the control switching unit 110 switches the control made of the vehicle M by the travel control unit 112 from the automated drive mode to the manual drive mode or maintains the manual drive mode), and, 
if the subject vehicle enters the specific area at the second support status, shifting from the second support status to the first support status (see at least abstract, [0073]: control switching unit 110 switches the control mode of the vehicle M by the travel control unit 112 from the automated drive mode to the manual drive mode or from the manual drive mode to the automated drive mode based on the action plan 138 generated by the action plan generation unit 108). 

Allowable Subject Matter
Claims 1-12, 16-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  US 20160347327 (“Kondo”) discloses determining a candidate transition sections set wherein if the length of the candidate transition section is equal to or greater than a predetermined distance and if the candidate transition section does not overlap the lane change section in the lane travel plan, sequentially from the candidate transition section located closest to the start point of the manual driving section. Further, Kondo discloses that the predetermined distance used in the determination in (S30) is the lower limit of the distance that allows a transition from autonomous driving control to manual driving to be appropriately made. However, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole: wherein the specific area includes: a first lane which leads to the specific area in which the number of lanes is increased or decreased; and a second lane which is adjacent to the first lane, wherein the driving control part is configured to: determine a shift position which is a position situated at a predetermined distance short of the specific area and at which the support status of the subject vehicle is shifted from the second support status to the first support status; and set, when the subject vehicle is traveling in the first lane, the predetermined distance larger than that when the subject vehicle is traveling in the second lane.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELINA M SHUDY whose telephone number is (571)272-6757. The examiner can normally be reached M - F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Angelina Shudy
Primary Examiner
Art Unit 3668



/Angelina Shudy/Primary Examiner, Art Unit 3668